      Case 1:20-cr-00072-JMF Document 58 Filed 08/25/21 Page 1 of 1




                                                    August 24, 2021

Via ECF
                                        Application GRANTED on consent. The
The Honorable Jesse M. Furman
                                        Clerk of Court is directed to terminated ECF
United States District Court
                                        No. 57. SO ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:    United States v. Robert Berry, 20 CR 72 (JMF)               August 25, 2021

Dear Judge Furman:

      I write with the consent of both Pretrial Services and the government to
request a modification of Mr. Berry’s bail conditions to allow him to travel to
the U.S. Virgin Islands for his aunt’s funeral services on August 30th and 31st.
Mr. Berry would like to leave New York on August 28, 2021, and return on
September 7, 2021. While in the Virgin Islands, Mr. Berry will reside with his
parents, Caron and Robert Berry, Sr.

       Mr. Berry has been sentenced to 18 months, and has a surrender date of
September 9, 2021. He will return from the Virgin Islands before his surrender
date. Mr. Berry has done extremely well under the supervision of Pretrial
Services, both before and after his sentencing date. Mr. Berry has maintained
employment, reports regularly to his Pretrial Services officer, and has been
compliant with all mandates set forth by the Court. Mr. Berry has previously
traveled out of New York while under supervision, and all trips have occurred
without incident. Mr. Berry’s Pretrial Services officer, Ms. Dominique Jackson,
has no objection to the travel and has been able to maintain contact with Mr.
Berry while he was traveling.

      Thank you for your consideration of this application.

                                              Respectfully submitted,

                                              _____________________________
                                              Tamara L. Giwa
                                              Counsel for Mr. Berry
                                               (917) 890-9729
Cc:   AUSA Brett Kalikow (via ECF)
